                            Case 19-30241-KKS               Doc 6       Filed 03/08/19      Page 1 of 6
FLNB LF 13-21 (Rev. 12/17)


                                           UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF FLORIDA
                                                       DIVISION

       In re:                                                                       Case No. 19-30241-KKS
                                                                                    Chapter 13
       JOHN LOGAN PHILPOT II
                                                                                        Check if this is an AMENDED
                                                                                        PLAN [First, Second…]
                       Debtor(s) 1

                                                        CHAPTER 13 PLAN

     PART 1: NOTICES

       To Creditors:       Your rights may be affected by this plan.

       You should read this plan and other documents sent to you carefully and discuss them with your attorney.
       If you do not have an attorney, you may wish to consult one. If you oppose the plan’s treatment of your
       claim or any provision of this plan, you or your attorney must file an objection to confirmation prior to
       the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy Court. The
       Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is
       filed. Creditors who are not individuals (i.e.: corporations, LLC’s, etc.) must have an attorney in order
       to have their objections considered by the Court. Creditors must file a timely proof of claim in order
       to be paid under any plan.

       To debtor: You must check one box on each line to state if the plan includes the following items. If an
       item is checked as “Not included,” or if both boxes are checked, the provision will be ineffective if set
       out later in the plan.

       1.1       A limit on the amount of a secured claim, set out in § 3.2, which may result         Included
                 in a partial payment or no payment at all to the secured creditor.                 X Not included
       1.2       Debtor intends to avoid a judicial lien or security interest; see § 3.4.             Included
                                                                                                    X Not included
       1.3       Nonstandard provisions, set out in Part 8.                                         X Included
                                                                                                      Not included


     PART 2: PLAN PAYMENTS AND PLAN LENGTH

       2.1 Payments to the Trustee: The future earnings or other future income of the debtor are submitted to
           the supervision and control of the trustee. The debtor (or the debtor’s employer) shall pay to the
           trustee the sum of $890.44 per month for 60 months.

              Total base of plan payments: $53,426.40.
              Payments shall be mailed to the Chapter 13 Trustee at: Leigh D. Hart, Chapter 13 Trustee, Lock
              Box 2238, Memphis, TN 38101-2238


       1
           All references to “debtor” shall include both debtors in a joint case.

                                                                    1
                   Case 19-30241-KKS            Doc 6       Filed 03/08/19    Page 2 of 6



     Plan Length: The term of the plan is 60 months.

 2.2 Tax Refunds: Debtor will supply the trustee with a copy of each income tax return filed during the
     plan term within 14 days of filing the return and will turn over to the trustee all income tax refunds
     received during the plan term, unless otherwise provided in Part 8.

 2.3 Additional Payments (check one):
     X None
        Debtor shall make additional payments as follows:


PART 3: TREATMENT OF SECURED CLAIMS

 Unless otherwise ordered by the Court, the claim amount(s), including the value of a secured claim, stated
 on a timely filed proof of claim will control over any contrary amount listed below. In the absence of a
 contrary timely filed proof of claim, the amounts stated below are controlling.

 3.1 Secured Debts Which Will Extend Beyond the Length of the Plan
     X None
         To be disbursed by the trustee during the plan:
                                                         Amount    Monthly                    Interest Rate
        Name                                             of Claim  Payment                    (if specified)

         [Add additional lines, if necessary]

 3.2 Secured Debts Which Will Not Extend Beyond the Length of the Plan
     (a) Secured Claims Subject to Valuation Under 11 U.S.C. § 506.
         X None
             Each of the following secured claims shall be paid through the plan as set forth below, until
             the secured value, as determined by the bankruptcy court, or the amount of the claim,
             whichever is less, has been paid in full. The portion of any allowed claim that exceeds the
             amount of the secured claim will be treated as an unsecured claim. The debtor must file a
             proper motion or notice if any secured claim is to be paid less than the amount shown on a
             timely filed proof of claim.
     Any remaining portion of the allowed claim shall be treated as a general unsecured claim.
                                                            Proposed Total                    Interest Rate
        Name                                                Amount of Secured Claim           (if specified)

         [Add additional lines, if necessary]

     (b) Secured Claims Not Subject to Valuation Under 11 U.S.C. § 506.
             None
         X Each of the following secured claims shall be paid through the plan as set forth below until
             the amount of the claim has been paid in full.
                                                                                           Interest Rate
        Name                                            Amount of Secured Claim            (if specified)
                                                        $594.00                            8%
        Caine Weiner
        (Furniture)
        Chase Auto Finance                              $35,637.00                         8%
                                                        2
                  Case 19-30241-KKS            Doc 6       Filed 03/08/19    Page 3 of 6



       (2015 Dodge Challenger)
        [Add additional lines, if necessary]

    (c) Determination of Secured Status and Strip Lien (11 U.S.C § 506).
        X None
            The debtor intends to strip the lien(s) of each creditor listed below, and pay the claims as
            unsecured in accordance with Part 5, below. (This provision requires that the debtor file a
            separate motion.)
                                                         Amount
       Name                                              of Claim            Description of Property

        [Add additional lines, if necessary]

3.3 Prepetition Defaults
    X None
        Prepetition defaults owed to the following creditor(s) will be cured over the plan term, and
        payment of arrearages under this plan shall conclusively constitute payment of all pre-petition
        arrearages:
                                                                                             Interest Rate
       Name                                            Amount of Default Cured               (if specified)

        [Add additional lines, if necessary]

3.4 Motions to Avoid Lien
    X None
       The debtor intends to avoid a judicial lien or nonpossessory, nonpurchase-money security interest
       held by each of the creditors listed below. (This provision requires that a separate motion be
       filed by the debtor.)
                                                        Amount
      Name                                              of Claim         Nature of Lien to be Avoided

        [Add additional lines, if necessary]

3.5 Direct Payments to Creditors
    X None
        The debtor shall make regular payments directly to the following creditors:
                                                           Amount           Monthly         Interest Rate
       Name                                                of Claim         Payment         (if specified)

        [Add additional lines, if necessary]

    Upon entry of the Order Confirming Plan, the automatic stay shall be terminated as to the in
    rem rights of the creditors whose secured claims are being paid direct by the debtor in § 3.5,
    above.


3.6 Property to be Surrendered
    X None
       The debtor surrenders the following property. Upon confirmation of this plan the stay under 11
       U.S.C. § 362(a) shall be terminated as to the collateral only and the stay under § 1301 shall be

                                                       3
                   Case 19-30241-KKS           Doc 6       Filed 03/08/19    Page 4 of 6



        terminated in all respects. Any creditor whose collateral is being surrendered may be entitled to
        an allowed unsecured claim, to be treated in Part 5 below. Certain Local Rules may apply to
        creditors whose claims are secured by property being surrendered.
                                                           Amount
       Name                                                of Claim         Description of Property

        [Add additional lines, if necessary]

PART 4: TREATMENT OF TRUSTEE’S FEES, ATTORNEYS’ FEES
AND OTHER PRIORITY CLAIMS, INCLUDING DOMESTIC SUPPORT OBLIGATIONS

Trustee’s fees and all allowed priority claims, including domestic support obligations other than those
treated in § 4.4(c), will be paid in full without post-petition interest.

4.1 Trustee’s Fee: Trustee’s fees are governed by statute and will be paid through the plan. Trustee’s
    fees may change during the course of the case.

4.2 Attorney’s Fee (unpaid portion): $3,000.00 (fees) $                   (costs)
    Pursuant to 11 U.S.C. § 521(f)(4)(B) and Standing Order(s) of this Court, the debtor shall file all
    required annual statements. Debtor’s attorney may seek additional fees for filing required annual
    statements; if the plan is modified due to an increase in income shown on an annual statement, the
    debtor’s attorney may seek additional fees for the plan modification. No advanced notice or
    opportunity to object to these fee applications will be given.

4.3 Filing Fee (unpaid portion): Any unpaid portion of the filing fee will be paid in accordance with the
    order granting the debtor’s application to pay the filing fee in installments.

4.4 Domestic Support Obligations
    X Debtor has no Domestic Support Obligations
      Debtor owes Domestic Support Obligations
        (a) Debtor is required to pay all domestic support obligation(s) that become due after the filing
            of the petition directly to the holder of the claim.
        (b) The non-governmental holder(s) of any domestic support obligation(s) and the proposed
            payment of their claims are listed below:
                                                           Amount
       Claimant                                            of Claim         Payment

        [Add additional lines, if necessary]

        (c) The following domestic support obligations are assigned to, owed to, or recoverable by a
            governmental unit, and may be paid differently than domestic support obligations owed to
            private parties:
           Claimant and proposed treatment:
4.5 Other Priority Claims
    X None
                                                                                          Interest Rate
    Name                                                   Amount of Claim                (if specified)

     [Add additional lines, if necessary]

                                                       4
                    Case 19-30241-KKS          Doc 6       Filed 03/08/19      Page 5 of 6




 PART 5: TREATMENT OF NONPRIORITY UNSECURED CLAIMS

 5.1 General Nonpriority Unsecured Claims
     Allowed nonpriority unsecured claims that are not separately classified in Part 5.2 will be paid, pro
     rata. If more than one option is checked, the option providing the largest payment will be effective.
     Check all that apply.
        A total of $___________.
       X 0% of the total amount of these claims, an estimated payment of $0.
        Funds remaining after disbursements have been made to all other creditors
          provided for in this plan. Allowed nonpriority unsecured claims shall be paid
          interest to the extent available, not to exceed 6%, unless otherwise provided in
          Part 8.

 5.2 Separately Classified Nonpriority Unsecured Claims
       X None. If “None” is checked, the rest of Part 5.2 need not be completed or reproduced.
                                             Basis for                       Amount to         Interest Rate
     Name                                    Separate Classification         be Paid           (if specified)

      [Add additional lines, if necessary]

PART 6: EXECUTORY CONTRACTS AND UNEXPIRED LEASES

 The executory contracts and unexpired leases listed below are assumed. All other executory
 contracts and unexpired leases are rejected. Check one.
    X None. If “None” is checked, the rest of Part 6 need not be completed or reproduced.
        The following executory contracts are assumed:
    Other Party                                      Description of Contract or Lease

      [Add additional lines, if necessary]

PART 7: STANDARD PLAN PROVISIONS

 7.1 Title to the debtor’s property shall re-vest in debtor on confirmation of a plan or dismissal of the case,
     unless otherwise provided in Part 8, provided that proceeds from any potential or pending cause of
     action or other asset not yet liquidated, are property of the Estate and must be paid to the Chapter 13
     Trustee pending further order of the Court.

 7.2 Except as provided above, allowed secured claim holders shall retain liens until liens are released or
     upon completion of all payments under this Plan.

 7.3 Secured creditors and lessors to be paid directly by the debtor and/or co-debtors may continue to mail
     to debtor the customary monthly notices or coupons notwithstanding the automatic stay.

PART 8: NONSTANDARD PLAN PROVISIONS

     None



                                                       5
                  Case 19-30241-KKS           Doc 6       Filed 03/08/19     Page 6 of 6



 X Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard
   provision is a provision not otherwise included in the Official Form or deviating from it.
   Nonstandard provisions set out elsewhere in this plan are ineffective.
     The following plan provisions will be effective only if there is a check in the box labeled
     “Included” in Part 1.3.

     1. Allowed nonpriority unsecured claims shall be paid interest to the extent available, not to
        exceed 5%

     2. The Debtor shall pay to the Trustee the tax refunds for the life of the plan: unless the plan
        provides for 100% plus interest repayment to creditors who filed a claim.


PART 9: SIGNATURES OF DEBTOR AND DEBTOR’S ATTORNEY

 If the debtor does not have an attorney, the debtor must sign below; otherwise, the debtor’s signature is
 optional. The attorney for the debtor, if any, must sign below.



 /s/ John Logan Philpot II
 Signature of Debtor 1                                         Signature of Debtor 2



 /s/ Karin A. Garvin                                          March 8, 2019
 Karin A. Garvin, Esquire                                     Date
 Karin A. Garvin, P. L.
 Florida Bar No. 0106933
 1801 W. Garden Street
 Pensacola, FL 32502
 (850) 437-5577 Telephone
 (850) 437-5250 Facsimile
 kgarvin@kgarvinlaw.com
 Attorney for the Debtor

By filing this document, the debtor, if not represented by an attorney, or the attorney for the debtor,
certifies that the wording and order of the provisions in this Chapter 13 Plan are identical to those
contained in the Official Form adopted by this Court effective on the date of signing, other than any
nonstandard provisions included in Part 8. (www.flnb.uscourts.gov/sites/default/files/forms/lf13_21.pdf)




                                                      6
